Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 20, 2018

                                        No. 04-18-00400-CR

                                      Jesus MEDRANO, JR.,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0848-CR-B
                                Charles Ramsay, Judge Presiding


                                           ORDER

        In Appellant’s brief he asserts that the trial court failed to file written findings of fact on
the voluntariness of Appellant’s statement. See TEX. CODE CRIM. PROC. ANN. art. 38.22 § 6;
Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013) (“[T]he requirement for 38.22
findings applies whenever there is a challenge to a statement’s voluntariness.”). Appellant asks
this court to abate the appeal for the trial court to make findings of fact and conclusions of law as
required. See TEX. CODE CRIM. PROC. ANN. art. 38.22 § 6; Vasquez, 411 S.W.3d at 920.
        The appellate records shows Appellant moved to suppress the Appellant’s video
interview by the investigating officers. The trial court held a hearing on the motion, the
defendant and the State presented their arguments to the trial court outside the presence of the
jury, and the trial court denied the motion to suppress. The trial court did not make
contemporaneous oral findings of fact or conclusions of law.
       The appellate record does not appear to contain written findings of fact and conclusions
of law on the voluntariness of Appellant’s statement.
    Appellant’s motion to abate this appeal is GRANTED. We ABATE this appeal and
REMAND this cause to the trial court.
       We ORDER the trial court to file in this court written findings of fact and conclusions of
law within THIRTY DAYS of the date of this order. See Vasquez, 411 S.W.3d at 920 (“[T]he
requirement for 38.22 findings applies whenever there is a challenge to a statement’s
voluntariness.”); Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987) (“The proper
procedure is that the appeal will be abated and the trial judge will be directed to reduce to writing
his findings on the disputed issues surrounding the taking of appellant’s confession.”). “The trial
judge may review the transcription of the testimony upon which his original ruling was made, if
necessary, in order to refresh his recollection of the reasons behind such ruling.” Wicker, 740
S.W.2d at 784.
        The State’s brief will be due THIRTY DAYS after the trial court’s written findings of
fact and conclusions of law are filed in this court.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court